Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figures 4-8 and 12, claims 12-20) in the reply filed on 8/19/22 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/19/22.

Claim Objections
Claim 18 is objected to because of the following informalities:  
In claim 18, line 3, “a slot” should be –one of said slots--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites the limitation "the attachment further defining a waist" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is indefinite and vague.  What constitutes “the attachment?”  In so far the claim is understood as any element attached to a waist area meets the limitation(s) of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West, U.S. Patent No. 6962306 B2.
	West ‘306 discloses a holder 100 comprising: a base comprising a body portion (see figure below), a tail portion (see figure below), and top and bottom major surfaces (i.e., no reference numbers, front and back surfaces which are substantially coplanar and parallel, claim 13) defining a thickness therebetween, the body portion defining upper and lower ends (see figure below) and opposing first and second edges (see figure below), the tail portion attached to the lower end of the body portion and extending to a distal end of the base (see figure below), an attachment (i.e. a loop of cord used as an attachment, claim 14) further defining a waist (see figure below), the base defining a first recess (104c or 104d) in the upper end of the body portion a second recess (104a or 104b) in the distal end of base, wherein the top surface includes a first wrap area (see figure 2) between the first recess and the second recess and the bottom surface includes a second wrap area (see figure 2, the other side from the first wrap area) between the first recess and the second recess, wherein the body portion defines a first array of slots (110a, 110b) open at the first edge and located between the first edge and the first and second wrap areas, and wherein the body portion defines a second array of slots (110c, 110d) open at the second edge and located between the second edge and the first and second wrap areas, see figures 1-7 and figure below.

    PNG
    media_image1.png
    599
    272
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over West, U.S. Patent No. 6962306 B2, in view of Hinkens, US 2007/0039912 A1.
	As stated above, West ‘306 shows each of the first array of slots and the second array of slots with two slots rather than three slots.
	Hinkens ‘912 shows each of the first array of slots and the second array of slots with three slots (118, 116), see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of West ‘306 to include three slots as suggested by Hinkens ‘912, in order to hold more strap free ends.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over West, U.S. Patent No. 6962306 B2.
As stated above, West ‘306 does not explicitly state that the holder is limited to hold a bungee loop.  West ‘306 discloses the concept of the holder that can wind many different types of cords and other flexible elongated objects, see column 1 in background.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use already known material such as a bungee loop, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claim 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over West, U.S. Patent No. 6962306 B2, in view of Gholston, US 2004/0060842 A1.
As stated above, West ‘306 shows a first wrap edge (i.e., edge of 104c or 104d) and a second wrap edge (i.e., edge of 104a or 104b) that are curved rather than linear.
Gholston ‘842 shows a first wrap edge and a second wrap edge that are substantially linear (15, 16 that are linear) and a hook terminated strap (8-9, claim 20), see figure 1.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the first and second wrap edges of West ‘306 to include a linear shape and hooks as suggested by Gholston ‘842, in order to secure the strap in a flat manner.  Furthermore, since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims 17-18 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 17-18, including every structural element and particular arrangement and step as claimed by the applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/30/22
/SANG K KIM/           Primary Examiner, Art Unit 3654